Citation Nr: 0814710	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-28 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969, from September 1969 to September 1972, and from 
March 1977 to March 1981.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The veteran failed to appear for a hearing scheduled at the 
RO in January 2006 before a Veterans Law Judge and did not 
request that the hearing be rescheduled.  As such, the Board 
is of the opinion that all due process requirements were met 
regarding the veteran's request.  In a January 2007 decision, 
the Board denied the veteran's claim.

The veteran appealed the Board's January 2007 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a Joint Motion for Remand (Joint Motion) was 
filed by the appellant and the VA General Counsel, averring 
that remand was required to enable the Board to provide an 
adequate statement of reasons or bases for why it failed to 
address medical evidence favorable to the veteran's claim and 
the adequacy of the June 2003 and March 2005 VA examinations.  
In an Order of February 2008, the Court vacated the Board's 
decision and remanded the matter, pursuant to the Joint 
Motion.  A copy of the Court's Order in this matter has been 
placed in the claims file.

Finally, in its January 2007 decision, the Board noted that, 
in a December 2006 written statement, the veteran's service 
representative raised a claim for a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU) and referred the matter to the RO for 
further action.  However, as the RO has not yet considered 
this issue, the matter of the veteran's claim for a TDIU is 
again referred to the RO for further development and 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

Service connection for PTSD was granted by the RO in an April 
1996 rating decision that awarded a 50 percent disability 
rating.  The RO reached that determination, in large measure, 
upon review of the findings of a March 1996 report from 
J.L.G., Ph.D. and an August 1994 VA examination.  

In April 2003, the RO received the veteran's current claim 
for a rating in excess of 50 percent for his service-
connected PTSD.

In the February 2008 Joint Motion, it was noted that the 
January 2007 Board decision failed to properly consider the 
veteran's score of 50 assigned on the Global Assessment of 
Functioning (GAF) scale by the March 2005 VA examiner.  It 
was further noted that the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV)), defined a GAF score of 50 as 
reflective of serious symtoms or serious social and 
occupational functioning.  However, the March 2005 examiner 
described the veteran as having moderate symtoms.  The joint 
motion found that a more adequate statement of the reasons or 
bases as to the weight assigned to the GAF scores was needed.

Additionally, the Joint Motion concluded that the Board 
failed to address the adequacy of the June 2003 and March 
2005 VA examinations, i.e., that the June 2003 VA examiner 
did not review the veteran's claims file and the March 2005 
examiner, who performed the June 2003 examination, reviewed 
the file but did not address counseling reports in it.  
Specifically, the Joint Motion noted that the January 2007 
Board decision acknowledged that the June 2003 VA examiner 
failed to review the veteran's claims file, but also noted 
that the March 2005 VA examination report failed to address 
the veteran's (March 1996) treatment by J.L.G., Ph.D., at the 
Veteran Readjustment Counseling Program at Rutgers 
University; counseling from D.S., PsyD. (during 2003 and 
2004); or early treatment from a provider focusing on the 
effect on the veteran's war experiences on his marriage 
(apparently during 1987 and 1988).  

Given the Court's concerns regarding the adequacies of the 
June 2003 and March 2005 VA examinations, and given that it 
has been three years since the veteran was last examined by 
VA, the Board is of the opinion that he should be afforded a 
new VA examination to more accurately assess the current 
severity and all manifestations of his service-connected 
PTSD.

The Board also finds that the veteran has not been provided 
complete notice with respect to the Veterans Claims 
Assistance Act of 2000 (VCAA).  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom Hartman v. Nicholson, 
483 F.3d 1311 (Fed Cir. 2007); and Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the 
appellant appropriate notice 
under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2007) and 38 C.F.R. 
§ 3.159(b) (2007), that includes 
an explanation as to the 
information or evidence needed to 
establish a disability rating and 
an effective date for the 
increased rating claim on appeal, 
as outlined by the court in 
Dingess and Hartman v. Nicholson, 
supra.  The notice should also 
advise the veteran that he may 
submit evidence showing the 
effects of the worsening or 
increase in severity of his 
service-connected PTSD on his 
employment and daily life 
consistent with the holding in 
Vazquez-Flores v Peake, supra.  A 
copy of this letter should be 
sent to the veteran's 
representative.

2.	The RO/AMC should contact the 
veteran and request that he 
identify all VA and non-VA 
medical providers who treated his 
service-connected PTSD for the 
period from 2005 to the present.  
After obtaining any necessary 
medical authorizations from him, 
these records should be obtained.  
If any records are unavailable, a 
note to that effect should be 
placed in the veteran's claims 
file and the veteran and his 
representative so advised in 
writing.

3.	Then, the veteran should be 
scheduled for a VA examination by 
a psychiatrist, to assess the 
current severity and all 
manifestations of his service-
connected PTSD.  The veteran's 
claims file and medical records 
must be made available to the 
examiner prior to the 
examination.  It should be 
indicated that the examiner 
reviewed the records prior to 
entering an opinion as to the 
below requests.  All indicated 
tests and studies should be 
conducted and all clinical 
findings reported in detail.  The 
psychiatric examiner is requested 
to address the following:

a.	the examiner should 
indicate, with respect to 
each of the psychiatric 
symptoms identified, 
whether such symptom is a 
symptom of the veteran's 
service- connected PTSD.

b.	The examiner should also 
provide an opinion 
concerning the degree of 
social and industrial 
impairment resulting from 
the veteran's service- 
connected PTSD, including a 
description of the 
employment impact of the 
PTSD, with any interference 
in employability set out.

c.	To the extent possible, the 
manifestations of the 
service-connected PTSD 
should be distinguished 
from those of any other 
mental disorder found to be 
present.

d.	The examiner is 
specifically requested to 
include in the diagnostic 
formulation an Axis V 
diagnosis (Global 
Assessment of Functioning 
Scale) consistent with the 
DSM-IV and an explanation 
of what the assigned score 
represents.

e.	A complete rationale should 
be provided for all 
opinions provided. In 
rendering an opinion, the 
examiner is particularly 
requested to:

i.	reconcile the GAF 
scores assigned by the 
same VA examiner in 
June 2003 (when the 
assigned GAF score was 
55) and in March 2005 
(when the assigned GAF 
score was 50) when 
moderate symtoms were 
reported during each 
examination; and

ii.	address the treatment 
provided to the 
veteran in March 1996 
by J. L.G., Ph.D. at 
the Veterans 
Readjustment 
Counseling Program at 
Rutgers University; 
the counseling 
provided during 2003 
and 2004 by D.S., 
PsyD.; and the early 
treatment (apparently 
during 1987 and 1988) 
from a provider that 
focused on the effect 
of the veteran's war 
experiences on his 
marriage.

iii.	The examination report 
must indicate if the 
examiner reviewed the 
veteran's medical 
records.

4.	Thereafter, the RO should 
readjudicate the appellant's 
claim for a rating in excess of 
50 percent for PTSD.  If the 
benefits sought on appeal remain 
denied, the appellant should be 
provided with a supplemental 
statement of the case (SSOC).  
The SSOC should contain notice 
of all relevant actions taken on 
the claim, to include a summary 
of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently 
on appeal since the April 2005 
SSOC.  An appropriate period of 
time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



